EXHIBIT 10.4
CO-INVESTMENT AND ALLOCATION AGREEMENT
This CO-INVESTMENT AND ALLOCATION AGREEMENT (this “Agreement”) is dated as of
August 17, 2009, by and among Starwood Property Trust, Inc., a Maryland
corporation (the “Company”), SPT Management, LLC, a Delaware limited liability
company (the “Manager”) and Starwood Capital Group Global, L.P., a Delaware
limited partnership (“Starwood Capital Group”).
WHEREAS, the Company is a newly formed corporation which intends to invest in
the Target Assets (as defined on Schedule I hereto);
WHEREAS, pursuant to a Management Agreement, dated the date hereof (the
“Management Agreement”), by and between the Company and the Manager, the Company
will be externally managed and advised by the Manager, which is an Affiliate (as
defined on Schedule I hereto) of Starwood Capital Group;
WHEREAS, an Affiliate of Starwood Capital Group is the general partner of the
SOF VIII Partnership (as defined on Schedule I hereto), a limited partnership
the purpose of which is to invest in certain of the Target Assets in addition to
investments in certain other types of real estate related assets;
WHEREAS, an Affiliate of Starwood Capital Group is the general partner of the
Hotel II Partnership (as defined on Schedule I hereto, and together with the SOF
VIII Partnership, the “Starwood Private Real Estate Funds”), a limited
partnership the purpose of which is to invest in certain of the Target Assets
related to hospitality properties in addition to investments in certain other
types of assets related to hospitality properties;
WHEREAS, pursuant to the SOF VIII Partnership Agreement (as defined on
Schedule I hereto) and the Hotel II Partnership Agreement (as defined on
Schedule I hereto), the Starwood Private Real Estate Funds have certain rights
to invest in certain of the Target Assets when certain investment vehicles
managed by an Affiliate of Starwood Capital Group invest in the Target Assets;
and
WHEREAS, the Manager and Starwood Capital Group wish to provide the Company with
certain rights to invest in Target Assets; and

 

 



--------------------------------------------------------------------------------



 



WHEREAS, the Manager and Starwood Capital Group have agreed to the additional
sponsorship and management restrictions as set forth herein.
NOW, THEREFORE, in consideration of the mutual agreements herein made and
intending to be legally bound, the parties hereto hereby agree as follows:
ARTICLE I
INVESTMENT OPPORTUNITIES
1.1 Other Investment Vehicles.
(a) Each of the Manager and Starwood Capital Group represent and warrant to the
Company that none of the Manager, Starwood Capital Group or any Affiliate of
Starwood Capital Group currently sponsor or manage any Competing Investment
Vehicle (as defined on Schedule I hereto) with Uncommitted Capital (as defined
on Schedule I hereto) other than the Company, the SOF VIII Partnership and the
Hotel II Partnership.
(b) Each of the Manager and Starwood Capital Group agree that during the term of
this Agreement, none of the Manager, Starwood Capital Group or any Affiliate of
Starwood Capital Group will sponsor or manage any U.S. publicly traded Competing
Investment Vehicle. Notwithstanding the foregoing, the Manager, Starwood Capital
Group and their respective Affiliates may sponsor or manage a U.S. publicly
traded investment vehicle that invests generally in real estate assets but not
primarily in the Target Assets (a “Potential Competing Investment Vehicle”).
(c) Each of the Manager and Starwood Capital Group agree that during the term of
this Agreement, none of the Manager, Starwood Capital Group or any Affiliate of
Starwood Capital Group will sponsor or manage a Potential Competing Investment
Vehicle or any private or foreign Competing Investment Vehicle, unless Starwood
Capital Group adopts a policy that either (i) provides for the fair and
equitable allocation of investment opportunities among all such vehicles and the
Company, or (ii) provides the Company with the right to co-invest with such
vehicles, in each case subject to (A) the suitability of each investment
opportunity for the particular vehicle and the Company and (B) each such
vehicles’ and the Company’s availability of cash for investment.

 

 



--------------------------------------------------------------------------------



 



1.2 Co- Investment Rights.
(a) Subject to paragraph (b) of this Section 1.2, the parties hereto agree that
Company shall have following co-investment rights during the Co-Investment
Period:
(i) Of the equity capital proposed to be invested by any of the SOF VIII
Partnership, the Hotel II Partnership and/or the Company in any Starwood Target
Asset Opportunity, the Company shall have the right to invest a minimum of 75.0%
of such equity capital;
(ii) To the extent that either or both of the Starwood Private Real Estate Funds
elect to invest less than 25.0% of the equity capital proposed to be invested by
any of the SOF VIII Partnership and/or the Hotel II Partnership in any Starwood
Target Asset Opportunity, the Company shall also have the right to invest an
additional percentage of equity capital in such Starwood Target Asset
Opportunity equal to the percentage of equity capital not so invested by either
or both of the SOF VIII Partnership and/or the Hotel II Partnership.
(iii) Any portion of a Starwood Target Asset Opportunity that the Company elects
not to invest in pursuant to clauses (i) or (ii) of paragraph (a) of this
Section 1.2 may be thereafter offered to, and purchased by, any investment
vehicle sponsored or managed by the Manager, Starwood Capital Group or their
respective Affiliates.
(b) The Company’s rights set forth in paragraph (a) of this Section 1.2 are
subject to the following conditions:
(i) the availability of the Company’s cash to make investments;
(ii) the Manager’s determination that the proposed investment opportunity
referred to in paragraph (a) of this Section 1.2 is consistent with, and would
not violate any of the Investment Guidelines;
(iii) the determination by the Manager that the proposed investment opportunity
referred to in paragraph (a) of this Section 1.2 is suitable for the Company,
taking into account the composition of the Company’s portfolio at the time and
any other relevant factors (including maintaining its status as a real estate
investment trust); and
(iv) the Manager’s sole discretion as to whether or not to exclude from the
Company’s investment portfolio, at any time, any Medium-Term Loan-to-Own
Investment.

 

 



--------------------------------------------------------------------------------



 



(c) For purposes of this Section 1.2, the Starwood Target Asset Opportunities
shall also include opportunities to invest in a portfolio of assets including
both Target Assets and real estate related equity investments if the Manager
determines that more than 50% of the aggregate anticipated investment returns
from the portfolio is expected to come from the Target Assets.
(d) The parties hereto acknowledge and agree that the Company will not have any
co-investment or similar rights with, or obligations to, Starwood Real Estate
Securities, L.L.C., and its sponsored funds, or Starwood Energy Group Global,
L.L.C., and its sponsored funds pursuant to Sections 1.1. or 1.2 of this
Agreement.
ARTICLE II
MISCELLANEOUS
2.1 Definitions. Capitalized terms used herein without definition have the
meanings ascribed to them in Schedule I hereto.
2.2 Termination. This Agreement shall terminate on the earlier of the date
(i) on which the Management Agreement terminates or expires in accordance with
its terms, and (ii) the Manager and Starwood Capital Group are no longer under
common control.
2.3 Notices. All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing (including by telecopy), and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered against receipt or upon actual receipt of (i) personal
delivery, (ii) delivery by reputable overnight courier, (iii) delivery by
facsimile transmission with telephonic confirmation or (iv) delivery by
registered or certified mail, postage prepaid, return receipt requested,
addressed as set forth below (or to such other address as may be hereafter
notified by the respective parties hereto in accordance with this Section 2.3):

         
The Company:
  Starwood Property Trust, Inc.  
 
  591 West Putnam Avenue  
 
  Greenwich, Connecticut 06830  
 
  Attention: Ellis F. Rinaldi, Esq.  
 
  Fax: (203) 422-7873  
 
     
with a copy to:
  Skadden, Arps, Slate, Meagher & Flom LLP  
 
  4 Times Square  
 
  New York, New York 10036  
 
  Attention: David J. Goldschmidt, Esq.  
 
  Fax: (212) 735-2000  
 
     
The Manager or Starwood Capital Group:
  SPT Management, LLC
591 West Putnam Avenue  
 
  Greenwich, Connecticut 06830  
 
  Attention: Ellis F. Rinaldi, Esq.  
 
  Fax: (203) 422-7873  
 
     
with a copy to:
  Skadden, Arps, Slate, Meagher & Flom LLP  
 
  4 Times Square  
 
  New York, New York 10036  
 
  Attention: David J. Goldschmidt, Esq.  
 
  Fax: (212) 735-2000

 

 



--------------------------------------------------------------------------------



 



2.4 Binding Nature of Agreement; Successors and Assigns. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, personal representatives, successors and assigns as provided herein.
2.5 Integration. This Agreement contains the entire agreement and understanding
among the parties hereto with respect to the subject matter hereof, and
supersedes all prior and contemporaneous agreements, understandings, inducements
and conditions, express or implied, oral or written, of any nature whatsoever
with respect to the subject matter hereof. The express terms hereof control and
supersede any course of performance and/or usage of the trade inconsistent with
any of the terms hereof.
2.6 Amendments; Waivers. This Agreement, nor any terms hereof, may not be
amended, supplemented or modified except in an instrument in writing executed by
the parties hereto. No waiver of any term or condition hereof or obligation
hereunder shall be valid unless made in writing and signed by the party to which
performance is due.
2.7 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW. EACH OF THE PARTIES HERETO IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES DISTRICT COURT FOR ANY DISTRICT WITHIN SUCH STATE FOR THE PURPOSE OF ANY
ACTION OR JUDGMENT RELATING TO OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND TO THE LAYING OF VENUE IN SUCH COURT.
2.8 WAIVER OF JURY TRIAL. EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND, THEREFORE, EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT TO
ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

 



--------------------------------------------------------------------------------



 



2.9 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of a party hereto, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
2.10 Costs and Expenses. Each party hereto shall bear its own costs and expenses
(including the fees and disbursements of counsel and accountants) incurred in
connection with the negotiations and preparation of and the closing under this
Agreement and all matter incident thereto.
2.11 Section Headings. The section and subsection headings in this Agreement are
for convenience in reference only and shall not be deemed to alter or affect the
interpretation of any provisions hereof.
2.12 Counterparts. This Agreement may be executed by the parties to this
Agreement on any number of separate counterparts (including by telecopy), and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument.
2.13 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

           
COMPANY:

STARWOOD PROPERTY TRUST, INC.
      By:   /s/ Ellis F. Rinaldi         Name:   Ellis F. Rinaldi        
Title:   Secretary     
MANAGER:

SPT MANAGEMENT, LLC
      By:   /s/ Ellis F. Rinaldi         Name:   Ellis F. Rinaldi        
Title:   Secretary     
STARWOOD CAPITAL GROUP:

STARWOOD CAPITAL GROUP GLOBAL, L.P.
      By:   SCGG GP, L.L.C.             By:   /s/ Ellis F. Rinaldi        
Name:   Ellis F. Rinaldi         Title:   Executive Vice President     

Signature Page to the Co-Investment and Allocation Agreement

 

 



--------------------------------------------------------------------------------



 



Schedule I
“Affiliate” means, with respect to a specified Person, any Person directly or
indirectly controlling, controlled by, or under common control with the
specified Person.
“Co-Investment Period” means the period during which either or both of the
Starwood Private Real Estate Funds have Uncommitted Capital.
“Competing Investment Vehicle” means any investment vehicle that invests
primarily in the Target Assets. For the avoidance of doubt, any investment
vehicle that invests predominantly in non-U.S. mortgage assets shall not be
considered a Competing Investment Vehicle.
“Hotel II Partnership” means, collectively, Starwood Capital Hospitality Fund II
Global, L.P., a Delaware limited partnership, Starwood Capital Hospitality Fund
II U.S., L.P., a Delaware limited partnership, and Starwood Capital Hospitality
Fund II International, L.P., an England and Wales Limited Partnership.
“Investment Guidelines” means the Investment Guidelines of the Company described
in the IPO Prospectus under the heading entitled “Business— Our Investment
Guidelines,” subject to any amendments to the Investment Guidelines from time to
time that are mutually agreed to by the Company and the Manager.
“IPO Prospectus” means the Company’s prospectus, dated August  _____  , 2009,
forming a part of the Company’s Registration Statement on Form S-11
(No. 333-159754).
“Medium-Term Loan-to-Own Investment” means any Target Asset which, at the time
of its origination or acquisition, the originator or acquiror had the intent
and/or expectation of foreclosing on, or otherwise acquiring, the real property
securing such Target Asset within 18 to 48 months of its origination or
acquisition of such Target Asset.
“Person” means any individual, general partnership, limited partnership, limited
liability company, corporation, joint venture, trust, business trust,
cooperative or association and the heirs, executors, administrators, legal
representatives, successors and assigns of such Person where the context so
admits.
“Restricted Period” means the period from and including the date hereof until
the earlier of the date (i) on which the Management Agreement terminates or
expires in accordance with its terms, and (ii) the Manager and Starwood Capital
Group are no longer under common control.

 

 



--------------------------------------------------------------------------------



 



“SOF VIII Partnership” means, collectively, Starwood Global Opportunity Fund
VIII, L.P., a Delaware limited partnership, Starwood International Opportunity
Fund VIII-I, L.P., an England and Wales Limited Partnership, Starwood
International Opportunity Fund VIII-2, L.P., an England and Wales Limited
Partnership, and Starwood U.S. Opportunity Fund VIII-I, L.P., a Delaware limited
partnership.
“Starwood Target Asset Opportunities” means investment opportunities in Target
Assets that are identified by Starwood Capital Group, the Manager or one of
their respective Affiliates.
“Target Assets” means the types of assets described under “Business— Our Target
Assets” in the IPO Prospectus, excluding any Near Term Loan-to-Own Investments,
subject to, and including any changes to the Company’s Investment Guidelines
that may be approved by the Manager and the Company from time to time.
“Uncommitted Capital” means the capital commitments (whether or not funded) to
an investment vehicle that have not been (i) invested, or reserved for, in any
investment in accordance with the terms of the investment vehicle’s operative
documents, or (ii) allocated to a particular investment opportunity pursuant to
a definitive agreement or a binding or non-binding letter of intent, in each
case between such investment vehicle and a proposed seller of an investment .

 

 